Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126.  There are two of both claims 14 and 15.  
The second claim 14 has been renumbered 16, the second claim 15 has been renumbered 17, claim 16 has been renumbered 18, and so on.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-28, drawn to a seed firmer with a resilient portion and a firming portion made from different materials, classified in A01C 5/068.
II. Claims 29-34, drawn to a seed firmer with a layer disposed over at least one of a firming portion and a resilient portion, classified in A01C 5/068.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, the critical details of each invention being irrelevant to the other.  Invention I does not require an additional layer, and Invention II does not require different materials, and the use of one solution would render the other solution .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require employing different search strategies and search queries.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Michael Morgan on 1/7/2022 a provisional election was made with traverse to prosecute invention I, claims 1-28.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 29-34 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 92 (Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23, line 2, recites that the second portion is molded with the firming portion.  Independent claim 16 recites in lines 4-5 that the firming portion is mechanically fastened to the resilient portion, and in this regard is differentiated from claims 1-15, so it is unclear whether claim 23 may be interpreted such that the second portion is molded with the firming portion.  For further examination, this recitation will be treated as the second portion being mechanically fastened to the firming portion.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-6, 8, 13-16, 19-21, 23, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoller (WO 2015/171908).
Regarding claim 1, Stoller discloses (Fig. 25-26) a seed firmer comprising: 5a resilient portion (2520) for attaching to an agricultural implement; and a firming portion (2530) for contacting seeds, wherein the resilient portion and the firming portion are each made from different materials ([0064], line 4; [0065], lines 8-9), and the resilient portion and the firming portion are molded to form a unitary seed firmer ([0065], lines 6-8).
Regarding claim 16, Stoller discloses (Fig. 25-26) a seed firmer comprising: 5a resilient portion (2520) for attaching to an agricultural implement; and a firming portion (2530) for contacting seeds, wherein the resilient portion and the firming portion are each made from different materials ([0064], line 4; [0065], lines 8-9), and the firming portion is mechanically fastened to the resilient portion ([0065], lines 2-5).
Regarding claims 4 and 19, Stoller further discloses that the firming portion is disposed at 30 to 70% of the length of the seed firmer (Fig. 25-26).
Regarding claims 5 and 20, Stoller further discloses that the firming portion is disposed at 40 to 60% of the length of the seed firmer (Fig. 25-26).
Regarding claims 6 and 21, Stoller further discloses that the firming portion is approximately disposed at 45 to 55% of the length of the seed firmer (Fig. 25-26).
Regarding claim 8, Stoller further discloses (Fig. 25-26) that the resilient portion has a first portion (mounting portion comprising 2526, 2528) and a second portion (length extending from the mounting portion), wherein the second portion is molded with the firming portion.
Regarding claim 23, Stoller further discloses (Fig. 25-26) that the resilient portion has a first portion (mounting portion comprising 2526, 2528) and a second portion (length extending from the mounting portion), wherein the second portion is mechanically fastened to the firming portion.
Regarding claims 13 and 28, Stoller further discloses (Fig. 25-26) that the seed firmer further comprises a channel (internal cavity 2512).
Regarding claim 14, Stoller further discloses (Fig. 25-26) that the resilient portion further comprises at least one post (tab 2526).
Regarding claim 15, Stoller further discloses (Fig. 25-26) that the resilient portion further comprises a bracket (tab 2528).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stoller.
Stoller discloses the elements of claims 1 and 16 as described above, and the firming portion (Fig. 25-26) is disposed approximately at 50% of the length of the seed firmer, but Stoller does not disclose that it is disposed exactly at 50% of the length of the seed firmer.
However, Stoller discloses multiple embodiments (Figs. 4A, 5, 19A, 25, 27, 29, 30, 31) of seed firmer having resilient and firming portions of varying lengths.  Different sized firming portions are shown to support various additional components for various purposes, and one having ordinary skill in the art would readily appreciate that resilient portions may be sized differently according to different mounting arrangements and/or distances to the ground of the many known planting implements known in the art.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the firming portion of Stoller to be any proportion of the length of the seed firmer, at least in order to accommodate any mounting arrangement, geometric configuration of the planting implement, or additional components supported by the seed firmer.

Claims 9-12 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Stoller as applied to claims 8 and 23 above, and further in view of Keeton (U.S. 5,425,318).
Regarding claims 9-11 and 24-26, Stoller discloses the elements of claims 8 and 23 as described above, but does not disclose that the second portion has a width that is within the claimed proportion ranges of the first portion.
However, Keeton discloses (Fig. 2-5) a seed firmer (44) comprising a resilient portion (44a, 44b, length extending to the ground-contacting portion 44c) for attaching to an agricultural implement; and a firming portion (44c) for contacting seeds, wherein the resilient portion has a number of portions (the lower end of the resilient portion which tapers to an upper portion, a web 62, middle section 44b, first section 44a, and including various recesses), wherein the number of portions all have varying widths that range anywhere from approximately 30, 45, 55, and 70% of each other.  Keeton discloses that various widths allow for flexible action of the various portions of the seed firmer along multiple axes (Col. 3, lines 46-57), and that widths resulting from notches allow for mounting arrangements (Fig. 3).
Furthermore, one having ordinary skill in the art would readily appreciate that there are a number of seed firmers known in the art having mounting portions or varying shapes and sizes according to a variety of mounting arrangements known in the art.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange first and second portions of Stoller to have any relative width proportion, at least for the reasons that varying widths allow for flexibility as well as various means of mounting to different planting implements.
Regarding claims 12 and 27, the combination of Stoller and Keeton as described above with regard to claims 9-11 and 24-26 does not specifically disclose a width proportion of exactly 50% between first and second portions, but such a proportion would be obvious according to the same reasoning as described above.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stoller as applied to claims 1 and 16 above, and further in view of Hoefelmayr (U.S. 2011/0193342).
Stoller discloses the elements of claims 1 and 16 as described above, and further discloses that the resilient portion is made from plastic ([0064], line 4), but does not disclose that the resilient portion is made specifically from PA6 nylon.
	However, Hoefelmayr discloses that a plastic is PA 6 nylon for use in coupling parts and that such material has desired properties for agricultural farming uses ([0021], lines 1-8).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the resilient portion of Stoller from PA6 nylon, since Stoller discloses that it should be plastic and Hoefelmayr teaches that PA6 nylon is an advantageous plastic for coupling components.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stoller as applied to claims 1 and 16 above, and further in view of Johnson (WO 93/17545).
Stoller discloses the elements of claims 1 and 16 as described above, but does not disclose that the firming portion is made from ultra high molecular weight polyethylene.
However, Johnson discloses (Fig. 2) a seed firming wheel (118) made from ultra high molecular weight polyethylene, and that such material is advantageous for reducing soil adherence (Abstract, lines 4-5).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the firming portion of Stoller from ultra high molecular weight polyethylene, since Johnson teaches that ultra high molecular weight polyethylene is an advantageous plastic for seed firming components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Keeton Case IH Seed Firmer Tails (attached): resilient portion with varying width.
Natarjan (U.S. 2017/0086362) Fig. 13 depicts a varying width resilient portion for mounting.
Sauder (U.S. 2005/0061219) Fig. 10 depicts a varying width resilient portion for mounting.
Stiegemeyer (EP 1 461 988) seed firming wheel with different material mounting axle portion and elastic rim portion.
Peter (U.S. 2014/0076215) [0009] describes a narrowing width seed firmer arm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./
Examiner, Art Unit 3671